DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 10, in the reply filed on March 3, 2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity requirement is based on the allegation that there is no special technical feature common to all the claims.  This is not found persuasive because the rejection is not based on a lack of a common special technical feature in all the claims but on the fact that the special technical feature does not provide a contribution over the prior art as shown by the rejections made below.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 460 in Figure 4C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate both the tape and continuous regions of adhesive extending in a latitudinal direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “polymer bubbles” in claims 4, 5, and 10 is unclear, which render the claims vague and indefinite. It is unclear as it leaves one of ordinary skill in the art as to the meaning of the technical feature. Is it a bubble of polymer, or is it a sphere that breaks to release a material?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cosman et al. (WO 2006/029145 A2).

Cosman et al. discloses a tape (Paragraph 0014) comprising: a cured product of a sealant composition comprising a curable liquid comprising a polysulfide, a polythioether, a copolymer thereof, or a combination thereof (Paragraphs 0012 and 0016), and a curing agent for curing the curable liquid (Paragraphs 0021 and 0022) as in claim 1. With respect to claim 2, the sealant composition further comprises one or more fillers (Paragraphs 0006 and 0023 – 0025). Regarding claim 3, the one or more fillers are about 0.001 wt% to about 70 wt% of the sealant composition (Paragraph 0023 – 0025). For claim 4, the filler comprises a conductive filler, a metal, organic fibers, inorganic fibers, a silica, a silicate, calcium carbonate, a natural filler, a polymeric filler, or a combination thereof (Paragraphs 0006 and 0023 – 0025). With regard to claim 6, a first major surface and a second major surface opposite the first major surface, wherein the first major surface, the second major surface, or both the first and second major surface, comprise adhesive (Paragraph 0015). Cosman et al. further disclose a tape (Paragraph 0014) comprising a cured product of a sealant composition comprising a curable liquid that is a polysulfide, a polythioether, a copolymer thereof, or a combination thereof (Paragraphs 0012 and 0016), wherein the curable liquid is about 80 wt% to about 98 wt% of the sealant composition (Paragraphs 0019 – 0020); a curing agent for the curable liquid (Paragraphs 0021 and 0022), wherein the curing agent is about 3 wt% to about 10 wt% of the sealant composition (Table 1); polymer bubbles (Paragraph 0035), wherein the polymer bubbles are about 0.1 wt% to about 20 wt% of the sealant composition (Table 1) as in claim 10.

Claims 1, 2, and 4 – 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schuh et al. (USPGPub 2016/0326413 A1).

Cosman et al. discloses a tape (Abstract)comprising: a cured product of a sealant composition comprising a curable liquid comprising a polysulfide (Paragraph 0045), and a curing agent for curing the curable liquid (Paragraphs 0053 and 0054) as in claim 1. With respect to claim 2, the sealant composition further comprises one or more fillers (Paragraphs 0065 and 0078). For claim 4, the filler comprises polymer bubbles (Paragraph 0078). With regard to claim 6, a first major surface and a second major surface opposite the first major surface, wherein the first major surface, the second major surface, or both the first and second major surface, comprise adhesive (Paragraphs 0081 and 0082). As in claim 7, the adhesive is a pressure-sensitive adhesive (Abstract; Claims). With respect to claim 8, the adhesive is imbedded in the tape (Abstract; Claims). Regarding claim 9, the second surface is substantially free of adhesive and comprises a tackiness-decreasing material (Paragraphs 0083 – 0085).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 18, 2022